Citation Nr: 0923087	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to July 
1970.

The issue of an initial, increased rating for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision of the RO in Cleveland, Ohio, 
which, in pertinent part, granted service connection for PTSD 
and assigned an initial 50 percent rating.  The issue of TDIU 
comes before the Board from a March 2007 rating decision.

The appellant testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.

The Board remanded this case in November 2008 for additional 
development.  The case returns now for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for two reasons.  The Board 
regrets the delay in reaching a decision in the appellant's 
case.

First, the Board remanded for a VA examination to determine 
the current severity of the appellant's PTSD and to determine 
his employability in light of his service connected 
disabilities.  In particular, the Board instructed that a 
neuropsychological evaluation be performed to determine his 
employability.  While a neuro-psychological evaluation was 
performed in February 2009, the report clearly states that no 
reason was provided to the examiner for the exam.  As a 
result, the report does not address employability.  This 
report is clearly not compliant with the Board's prior 
instruction.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board must remand for a 
compliant examination.

Second, when the AMC obtained the reports mentioned above, a 
Supplemental Statement of the Case (SSOC) was issued and sent 
to the appellant on March 9, 2009.  The cover letter informed 
the appellant that he had thirty days to respond with 
additional argument or evidence or the appeal would be 
returned to the Board.  The appellant did respond, submitting 
both evidence and argument, received by the AMC on March 26, 
2009.  The AMC, rather than readjudicating the claim or 
continuing development, recertified the appeal to the Board.  
This was clear error for two reasons.  First, the AMC was 
required to wait until the end of the response period before 
certification, absent a statement from the appellant to 
expedite the appeal.  See 38 C.F.R. §§ 19.38, 20.301 (2008).  
Second, the AMC must adjudicate all the evidence received 
before the certification.  See 38 C.F.R. §§ 19.37, 20.1304 
(2008).  These are clear violations of due process that the 
Board must remand to correct.

Finally, the appellant has been receiving treatment from VA 
on an ongoing basis.  In his March 2009 statement, he 
requested that his VA treatment records be considered with 
his claim.  While he has submitted some of these records, 
they are clearly incomplete.  The complete records on file 
reflect treatment only through January 2008.  To correctly 
assess the appellant's current disability, all records of 
treatment from January 2008 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical records 
for treatment concerning PTSD from January 
2008 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Schedule the appellant for a 
"neuropsychological" evaluation.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
be given the claims file for review in 
conjunction with the examination.

The examiner should comment on whether the 
appellant's service-connected 
disabilities, alone, render him unable to 
engage in substantially gainful 
employment.  The appellant's service-
connected disabilities are PTSD, currently 
rated as 50 percent disabling, and 
tinnitus, rated as 10 percent disabling.

3.  Then, the RO should readjudicate the 
claims on the merits, reviewing all the 
evidence on file to include any evidence 
submitted following the March 2009 SSOC.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




